Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 10-14, 19 and 20  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brinkman et al. (US 2018/0317594), henceforth known as Brinkman.
Brinkman teaches the upper for an article of footwear as claimed including a first area (136) located on at least one of a lateral and a medial side of the upper, wherein the first area comprises a plurality of first knit courses, and wherein at least a majority of the first knit courses are at least partially formed by a first yarn; and a second area located adjacent to the first area of the upper, wherein the second area extends through at least one of a lateral side and a medial side of a throat area of the upper, wherein the second area (134) comprises a plurality of second knit courses, and wherein at least a majority of the second knit courses are formed by a second yarn , and wherein the second yarn has a tenacity of at least 5 g/D.  Regarding claim 5, the first yarn consists of a polyethylene terephthalate (PET) material.  Regarding claim 6, the second area comprises a two-layer construction formed by the second knit courses, and where a pocket is located between a first layer and a second layer. Regarding claim 7,  a first opening and a second .  

Claims 1-5, 10-12, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Manos-Gully et al. (US 2018/0042333), henceforth known as Manos-Gully.
	Manos-Gully teaches the upper for an article of footwear as claimed including a first area (109) located on at least one of a lateral and a medial side of the upper, wherein the first area comprises a plurality of first knit courses, and wherein at least a majority of the first knit courses are at least partially formed by a first yarn; and a second area located adjacent to the first area of the upper, wherein the second area extends through at least one of a lateral side and a medial side of a throat area of the upper, wherein the second area (142) comprises a plurality of second knit courses, and wherein at least a majority of the second knit courses are formed by a second yarn , and wherein the second yarn has a tenacity of at least 5 g/D.  Regarding claim 2, a third yarn extends from a biteline of the upper to the second area, and wherein the third yarn includes at least one floating portion extending through at least one of the first knit courses in the first area. Regarding claim 3, the third yarn includes a polyester material. Regarding claim 4, the third yarn has a tenacity of at least 5 g/D. Regarding claim 5, the first yarn consists of a polyethylene terephthalate (PET) material. Regarding claim 10, the second yarn is substantially excluded from the first area.  Regarding claim 11 , Manos-Gully teaches the invention as claimed including a first area located on at least one of a lateral and a .




Allowable Subject Matter
Claims 8, 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw